Citation Nr: 1412208	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 30, 2008, for the payment of Dependents' Educational Assistance (DEA) benefits pursuant to Chapter 35 of Title 38 of the United States Code.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1969. The appellant is his spouse. She appeals to the Board of Veterans' Appeals (Board) from a December 2009 decision of the RO, which determined that she was entitled to Chapter 35 DEA benefits, but that VA could not pay these benefits before October 30, 2008, since her claim for benefits was received on October 30, 2009.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the appellant's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. The RO granted the Veteran a total rating based on individual unemployability (TDIU) by reason of service-connected disability effective on June 11, 1997; basic eligibility for Chapter 35 DEA benefits was awarded effective from the same date (June 11, 1997).

2. The Veteran was notified of this decision in a November 3, 1999 letter. 

3. As the RO is not shown to have received the appellant's application for Chapter 35 DEA benefits on October 30, 2009, retroactive benefits may not be paid earlier than October 30, 2008 or one year prior to the date of receipt of her claim.    


CONCLUSION OF LAW


The claim for Chapter 35 DEA benefits for the appellant earlier than October 30, 2008 must be denied by operation of law. 38 U.S.C.A. §§ 3513, 5101, 5103, 5103A, 5113 (West 2002); 38 C.F.R. §§ 3.159 21.1029, 21.3041, 21.3130, 21.4131 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), are applicable in claims based on Chapter 51 of Title 38, United States Code. 

Given that the benefit sought on appeal is governed by the provisions of Chapter 35 of Title 38, United States Code, it follows that VCAA is not applicable in this case.


Analysis

The record indicates that a November 1999 letter notified the Veteran that he was granted a TDIU rating effective on June 11, 1997. Basic eligibility to DEA benefits under Chapter 35 was established effective on June 11, 1997 also. 

A December 2009 notice letter informed the appellant that November 3, 1999 was her most advantageous beginning date for her DEA eligibility period. In this case however, the beginning date of the appellant's DEA eligibility period has no practical effect on the outcome of the current appeal. Moreover, the appellant has not raised a challenge to the beginning date of her DEA eligibility period. 

On October 30, 2009, VA received the appellant's original application for Chapter 35 educational assistance benefits (VA Form 22-5490). It was noted that the appellant began college classes in pursuit of a Bachelor of Arts in Liberal Studies on August 22, 2009. 

In the December 2009 letter, VA advised the appellant that she qualified for Chapter 35 educational benefits, and that her choices for the beginning date of eligibility were June 11, 1997 (the date the Veteran became permanently and totally disabled) or November 3, 1999 (the date of the letter informing the Veteran of VA's decision that he was permanently and totally disabled due to service-connected disability); or any date between those two dates. 

The appellant was further informed that, while she was entitled to choose her own beginning date, VA could not pay him benefits prior to October 30, 2008,as regulations prevented VA from paying for training the appellant took more than one year prior to the date her claim was received.

The appellant disagreed with the determination that DEA benefits could not be paid prior to October 30, 2008 and perfected her appeal in this regard. She asserts that:

"[she] provided all applicable information, forms, DD-214, copy of marriage certificate, etc. to the school to send to VA along with certification of [her] enrollment. When [she] received no response from the VA, [she] researched the matter and discovered they had no record of my application. That [was] when [she] re-filed [herself]."

The appellant also contends that she was unaware of any regulation that prevented the VA from paying for training more than one year before receiving a dependent's claim.  

While the appellant was eligible to claim Chapter 35 DEA benefits, VA is required to set a commencing date for the award of the actual payment of such benefits. In that regard, in order to receive benefits under Chapter 35, an appellant must file an application as prescribed by the Secretary. 38 U.S.C.A. § 3513; 38 C.F.R. §§ 21.1030, 21.3030.

A claim is a formal claim when the claimant or his authorized representative files the claim with VA, and (1) the claim is a claim for (i) educational assistance; (ii) an increase in educational assistance; or (iii) an extension of the eligibility period for receiving educational assistance; and (2) if there is a form (either paper or electronic) prescribed under this part, the claim is filed on that form. 38 C.F.R. § 21.1029(d). 

Pursuant to 38 C.F.R. § 21.1029(e)(1) , if a form (either paper or electronic) has been prescribed under this part to use in claiming the benefit sought, the term informal claim means (i) any communication from an individual, or from an authorized representative or a Member of Congress on that individual's behalf that indicates a desire on the part of the individual to claim or to apply for VA-administered educational assistance; or (ii) a claim from an individual or from an authorized representative on that individual's behalf for a benefit described in paragraph (d)(1)(i) of this section that is filed in a document other than in the prescribed form.

The general rule with respect to the commencing date for the payment of Chapter 35 benefits (where a person eligible to receive educational assistance under Chapter 35 enters into training, and the award is the first award of educational assistance for the program of education the eligible person is pursuing) is that the commencing date can be no earlier than one year prior to the date of the claim for benefits. 38 C.F.R. §§ 21.3130(e), 21.4131(d). 

The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance. 38 C.F.R. § 21.1029(b).

As noted, under the regulations governing Chapter 35 benefits, VA cannot pay for any training that took place more than one year prior to the date the appellant's claim for benefits she received. In this case, the appellant's claim for Chapter 35 benefits was received on October 30, 2009. 

In her June 2011 Substantive Appeal, the appellant reported that she had submitted the necessary paperwork to the educational institution to be forwarded to VA as an application for DEA benefits. However, she also acknowledges that because the application was never submitted to VA by her educational institution, she was prompted to "re-file" her application that was received by VA on October 30, 2009.  

Under the circumstances of this case, based on VA regulations and the date of claim, payment for training under Chapter 35 may not be made prior to October 30, 2008.

The Board acknowledges that, under an exception to the aforementioned rule, retroactive payment as far back as the date of the Veteran's rating decision may be made, provided that the rating decision was made more than one year following the effective date of the rating, and the appellant's claim for education benefits was received by VA within one year of the date of VA's rating decision. 

In this case, the RO's November 1999 rating decision was made more than one year following the rating's effective date of June 11, 1997; however, VA did not receive the appellant's claim for benefits until October 30, 2009, more than one year following the date of the rating decision. Accordingly, based on this record, the aforementioned exception does not apply in the appellant's case.

In this case, as noted, the law does not provide for the payment of educational benefits in this case prior to October 30, 2008. While the Board is cognizant of the appellant's arguments, the regulatory criteria governing eligibility for Chapter 35 educational benefits are clear and specific, and VA is bound by them. 

Accordingly, the appellant's claim must be denied by operation of the law. See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994). 



ORDER

The claim for an effective date earlier than October 30, 2008, for the payment of DEA benefits pursuant to Chapter 35 of Title 38 of the United States Code is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


